Opinion by
Orlady, J.,
(after stating the facts as above):
The argument of appellant is. exceptionally fair, but the disputed facts in regard to the location of the defect in the line, the sufficiency of the inspection, the custom of like companies in the management of similar agencies, the knowledge of the escaping gas before any action was taken to remedy the leaking pipe, made the issue purely one of fact for the jury.
*182Three points submitted assumed that the case would be referred to that tribunal, and the fourth, “ that under all the evidence the verdict of the jury must be for the defendant, ” was properly refused under the evidence.
For at least ten days preceding the closing of defendant’s main, the gas had been escaping into the houses on both sides of the street. The other possible sources of escaping gas had been in the meantime examined by their respective owners, and not until they each and all were ascertained to be in good condition did the defendant institute its search for the leak, and then, accepting as a conclusion that the gas was escaping from its pipe on Smallman street, cut or broke its main on 30th street and plugged it. While this act stayed the further flow of the poisonous gas into the home of the plaintiffs, it in addition proved that the defendant had it in its power to have done the same thing ten days prior.
While no absolute standard of duty in dealing with such agencies can be prescribed, it is safe to say in general terms that every reasonable precaution suggested by experience and the known dangers of the subject ought to be taken. This would require in a gas company not only that its pipes and fittings should be of such material and workmanship, and laid in the ground with such skill and care as to provide against the escape of gas therefrom when new, but that such system of inspection should be maintained as would insure reasonable promptness in the detection of all leaks that might occur from the deterioration of the material of the pipes, or from any other cause within the circumspection of men of ordinary skill in the business. It requires nothing unreasonable; it does not require that the company shall keep up a constant inspection all along its lines without reference to the existence or nonexistence of probable cause for the occurrence of leaks or escapes of gas. This is laid down as a measure of duty in Koelsch v. The Philadelphia Co., 152 Pa. 355.
Whether the gas in the main is under high or low pressure, may affect the degree but the degree only of care, — the whole matter is for the jury under proper instruction.
This company had no system of inspection and waited for complaints before inspection was ordered; its duty is not to be measured by so lax a rule.
*183Gas pipes are laid and maintained to prevent escape of and carry safely the gas to points arranged for its use, and after fifteen years, with excavations and change of ground support being made several times in the street, with the only proved inspection being an irregular, occasional examination of the drips in the line, which would not discover leaks, would be insufficient to warrant instruction that there was no negligence in the maintenance of the defendant’s system.
There was evidence from which the jury could fairly find that at least a portion of the ground through which the iron pipe had been laid was cinder, which was liable to corrode iron pipe, and that some of the other gas companies in the city kept men daily patroling the streets to specially look for leaks, was said by the learned judge in review of the evidence, but left it to the jury to find what was a reasonable inspection under the evidence.
The testimony as to contributory negligence in M. F. Prichard’s case was too vague and uncertain to affect him with any notice of danger as coming from this defendant under his denial of .knowledge of their corporate existence; the location of their plant or pipes.
The case was fairly submitted to the jury. The assignments of error are not sustained and the judgments are each affirmed.